t c memo united_states tax_court frank c verbeck jr petitioner v commissioner of internal revenue respondent docket no filed date frank c verbeck jr pro_se mark a weiner for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge larry l nameroff pursuant to sec_7443a of the code1 and rule sec_180 sec_181 and sec_183 the court agrees with and all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge nameroff special_trial_judge this case is before us on respondent's motion to dismiss for failure to state a claim and to impose a penalty under sec_6673 respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows year deficiency additions to tax sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure the adjustments giving rise to the above deficiencies and additions to tax are based upon the failure of petitioner to file income_tax returns and report his income for the subject years the nature of the unreported income determined by respondent in the two notices of deficiency is nonemployment compensation in all years plus imputed_income for the years through based upon bureau of labor statistics the gist of petitioner's allegations in his petition is that the commissioner and or_his_delegate has erroneously and arbitrarily concluded that frank c verbeck jr is a citizen_of_the_united_states and liable for the taxes levied by the united_states congress the commissioner arbitrarily and erroneously determined that petitioner received income and the united_states tax_court lacks the authority to render a decision in this case because it is not an article iii court under the constitution and therefore without jurisdiction petitioner makes further allegations in the petition which are common in tax_protester petitions regarding the allegedly unconstitutional nonapportioned direct_tax the applicability of the administrative_procedure_act and the method in which he was selected for audit as well as the audit techniques utilized by respondent in her motion to dismiss respondent contends that the petition fails to allege clear and concise assignments of error in respondent's deficiency determination in violation of rule b further respondent contends that the petition fails to allege clear and concise lettered statements of fact on which petitioner bases the assignments of error in violation of rule b the court scheduled a hearing on the motion for date in los angeles california on that date petitioner did not appear but instead filed a statement in lieu of appearance petitioner alleges that he is an american citizen but not a u s citizen petitioner's address set forth in the petition is in sun valley california pursuant to rule c in the rule c statement petitioner challenged the personam jurisdiction of this court and made further tax_protester allegations which need not be repeated herein petitioner has been here before in connection with his and tax years verbeck v commissioner tcmemo_1995_14 affd without published opinion 70_f3d_122 9th cir in that case we dismissed a similar petition for failure to state a claim and required petitioner to pay a dollar_figure penalty pursuant to sec_6673 in that case and in the instant case petitioner made tax_protester arguments that have been heard by this court on many occasions and rejected see eg 76_tc_1027 affd 696_f2d_1234 9th cir brayton v commissioner tcmemo_1989_664 affd without published opinion 923_f2d_861 9th cir as before the short answer to petitioner's arguments is that he is not exempt from federal_income_tax see 82_tc_403 a judgment on the pleadings is appropriate where petitioner raises no justiciable issues see abrams v commissioner supra pincite brayton v commissioner supra petitioner has failed to raise any issue with regard to the amount of his income or deductions or the correct amount of his tax_liability including the additions to tax accordingly he has not raised any justiciable issues and respondent's motion to dismiss will be granted sec_6673 authorizes this court to impose a penalty in favor of the united_states in an amount not to exceed dollar_figure whenever it appears that the taxpayer's position in a proceeding is frivolous groundless or instituted primarily for delay petitioner's actions are clearly frivolous indeed his only apparent reason to file a petition with this court to challenge our jurisdiction was to delay assessment and collection of his income_tax liabilities accordingly we will require petitioner to pay to the united_states a penalty of dollar_figure pursuant to sec_6673 an appropriate order and decision will be entered for respondent
